 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00179-DAD-BAM

11                                Plaintiff,            PRELIMINARY ORDER OF FORFEITURE

12                          v.

13   STEVEN DALE JONES,

14                               Defendant.

15

16           Based upon the Stipulation and Application for Preliminary Order of Forfeiture and Publication

17 Thereof entered into between plaintiff United States of America and defendant Steven Dale Jones, it is

18 hereby ORDERED, ADJUDGED and DECREED as follows:

19           1.     Pursuant to 18 U.S.C. § 2253, defendant Steven Dale Jones’ interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of according

21 to law:

22                  a. Seagate external hard drive, 1TB, S/N: NA471YQ9, with USB cord,

23                  b. Apple MacBook Pro, Model A1398, S/N: C02MC02NFD59, and

24                  c. San Disk USB thumbdrive, 32GB, S/N: BM170225497D (SDCZ43).

25           2.     The above-listed assets constitute property which contain visual depictions that have been

26 mailed, or have been shipped or transported using any means or facility of interstate or foreign
27 commerce or in or affecting interstate or foreign commerce, or which were reproduced using materials

28

                                                        1
30
 1 which have been mailed or so shipped or transported, by any means in violation of 18 U.S.C. §

 2 2252(a)(2).

 3          3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to

 4 seize the above-listed property. The aforementioned property shall be seized and held by the Federal

 5 Bureau of Investigation, in its secure custody and control.

 6          4.      a.      Pursuant to 18 U.S.C. § 2253(b), incorporating 21 U.S.C. § 853(n), and Local

 7 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice

 8 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

 9 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

10 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

11 provide direct written notice to any person known to have alleged an interest in the property that is the

12 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.

13                  b.      This notice shall state that any person, other than the defendants, asserting a legal

14 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

15 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

16 within thirty (30) days from receipt of direct written notice, whichever is earlier.

17          8.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

18 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253, in which all interests will be

19 addressed.

20 IT IS SO ORDERED.

21
        Dated:     February 3, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28

                                                           2
30
